Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 1 of 8

UNITED STATES DISTRICT COURT
S()UTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,
Plaintiffs,
CIVIL ACTION NO. 1:18-cv-2921 (JMF)
v.
UNITED STATES DEPARTMENT AFFIDAVIT OF EVELYN
OF COMMERCE, et al., RODRIGUEZ
Defendants.

 

 

Pursuant to 28 U.S.C. § 1746(2), l, Evelyn Rodriguez, hereby declare as follows:

l. My name is Evelyn Rodriguez. l work in the Offlce of the l\/layor of the City of
Chicago and I am an advisor for neighborhood development and community engagement within the
city. l have worked in the Office of the Mayor of the City of Chicago since 2016. l\/Iy role as an
Advisor in the Office of Public Engagement is one that requires me to travel daily throughout the
city advancing the l\/Iayor’s community initiatives and being responsive to a plethora of community-
related issues and events, including issues relating to the Census. I make this affidavit in
connection With State of New York, et al., v. Um'ted States Department ofCommerce, et al. l have
personal knowledge of the facts set forth herein.

2. I serve as a conduit to all communities within Chicago and manage partnerships with
external stakeholders including those from civic, faith-based, cultural, and business communities
Additionally, l have been appointed by the Mayor of the City of Chicago to serve as Chicago’s
designee on the Illinois Complete Count Commission.

3. The City of Chicago has a long history of engaging city residents and community

stakeholders to develop and implement a locally-based outreach and awareness campaign for the

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 2 of 8

U.S. Census During the most recent 2010 Census, Chicago created a Complete Count Committee
leveraging city and community partnerships that included a broad and diverse group of citywide
stakeholders. Chicago’s Complete Count Committee members received training and resources to
promote the census and assist residents to fill out the form and achieve an accurate count. The
Chicago Complete Count Committee met regularly to track participation and to identify hard-to-
count communities. Locally, the Chicago Complete Count Committee coordinated efforts on
public service announcements, local advertising campaigns, printed culturally and linguistically
sensitive materials throughout Chicago’s neighborhoods and partnered with local faith-based
institution to organize activities to promote participation

4. The 2020 Census will present the City of Chicago with new challenges Budget
cuts at the U.S. Census Bureau mean fewer enumerators, which will affect outreach to hard-to-
count and multilingual communities For the first time, the primary method of self-response to
the Census will be via the intemet, which may disproportionately disadvantage the many hard-to-
count communities in Illinois who are digitally disconnected. From my work in the Mayor’s
Office, l am aware that due to undercounting in Illinois during 2010, the state lost $952 per
person of federal funding; in 2015 alone, Illinois lost $122 million for every 1% of the
population not counted. Based on my office’s experience working with affected communities, we
anticipate that the addition of the citizenship question to the Census will result in an even greater
undercount in 2020, thus magnifying the losses Illinois is already suffering due to the undercount
of its population. Any resulting undercount will not only fatally undermine the accuracy of the
2020 Census, but will jeopardize critical federal funding needed by states and municipalities

5. My office is very concerned that the inclusion of a citizenship question will deter

participation in the Census, especially within immigrant communities Immigrant communities

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 3 of 8

comprise over one-fifth of Chicago’s population This year, Mayor Rahm Emanuel and the
Chicago City Council submitted letters to Secretary Ross opposing the citizenship question. Mayor
Emanuel, along with a coalition of 18 states, Washington D.C., 9 cities, 4 countries, and the U.S.
Conference of Mayors, submitted a formal comment against the Trump Administration's
decision to add a citizenship question to the 2020 census Mayor Emanuel spoke out against the
added question, explaining that the Trump Administration is attempting to politicize the census
and jeopardize funding for welcoming cities, like Chicago, that have been home to strong
immigrant communities since this county’s birth.

6. In 2016, Mayor Emanuel along with U.S. Senator Dick Durbin and Congressman
Luis Gutierrez established a task force called “Chicago is With You” to provide resources and legal
assistance to the City’s immigrant and refugee communities during a time of fear and uncertainty as
federal immigration policies are targeting vulnerable communities The “Chicago is With You”
task force ensures the delivery of comprehensive support to immigrant, refugees and other
disenfranchised communities by collaborating on legal services, mental health, employer diversity
training and education. The task force oversees the implementation of the city’s Legal Protection
Fund, a budgetary initiative established by Mayor Emanuel’s Administration to assist immigrants
seeking legal assistance and workshops to educate families on their legal rights in this country. The
task force is led by honorary co-chairs First Lady Amy Rule, City Clerk Anna Valencia and
Chicago Alderman Danny Solis in collaboration with Heartland Alliance’s National Immigrant
Justice Center, Illinois Business Immigration Coalition and the Resurrection Project. The coalition
is comprised of over 30 partner organizations throughout the city representing the city’s diverse
ethnic communities Through this coalition and their relationships with local Chicago residents, the

City has become aware of immigrant families’ growing concerns and their distrust of the federal

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 4 of 8

government, particularly as it relates to submitting information to the federal government for
applications such as Legal Permanent Resident forms and Deferred Action for Childhood Arrivals
(DACA) renewals The Legal Protection Fund and the Chicago is With You Task Force are
examples of the city’s track record in mobilizing and responding to concerns surrounding
immigration issues by deploying resources and directing funding to address pressing concerns
surrounding the safety and protection of Chicago’s immigrant population. A citizenship question
would cause distress in Chicago’s immigrant community and trigger the need for a concerted effort
similar to the Chicago is With You Task Force and Legal Protection Fund. Based on my role with
the City and my experience talking directly with these groups about the Census, I have observed
that there is palpable anxiety among residents in Chicago’s immigrant communities about filling out
a census questionnaire that includes a question on citizenship. The Mayor’s Office of New
Americans and the Office of Public Engagement have been fielding questions about the security of
the information shared with the Census Bureau and the growing concerns over potential
ramifications for including family members who may be undocumented Chicagoans who are
members of mixed-immigration status families, meaning their families are comprised of U.S.
citizens, legal permanent residents, and/or undocumented status, have expressed distress and
nervousness as they consider submitting a form to the U.S. government identifying members of
their family household. There is fear that this information will be used against their household and
shared with the Department of Homeland Security to identify and deport undocumented members
of their family.

7. The Office of the Mayor of the City of Chicago is forming a Complete Count
Committee to prepare for the 2020 U.S. Census A citizenship question would add additional burden

to the already labor and coordination-intensive efforts to form a Complete Count Committee. If the

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 5 of 8

citizenship question remains on the Census, the City will need to identify additional resources to
expand existing coalitions such as the “Chicago is With You” task force and key community
stakeholders, faith-based institutions, private and public entities, and city departments and agencies
to form the Complete Count Committee. In order to combat the anticipated negative effects of the
citizenship question, this committee will receive training and support to reach hard-to-count
populations, including members of Chicago’s immigrant neighborhoods The Committee will also
focus on public service announcements and a grassroots campaign to ensure communities are not
adversely affected by a citizenship question.
8. Addressing the U.S. citizenship question has been a central point in the City’s efforts
to ensure a complete count. The City’s efforts to challenge the U.S. citizenship question on the 2020
Census are directly linked to the grave concerns we have heard from key community and immigrant
advocacy organizations For example, the Little Village neighborhood in Chicago is home to one of
the largest Mexican populations in the country. lt is a vibrant community with a thriving economic
corridor that generates the City’s second highest sales tax after Michigan Avenue. At a meeting l
attended with the Mayor, Jaime di Paulo, Executive Director of the Little Village Chamber of
Commerce, said immigrant business owners and entrepreneurs are fearful of exposing their
immigration status to a federal administration that is hostile towards immigrants These immigrant
business owners have greatly contributed to our local economy and yet they fear the negative
consequences of exposing their status to the federal government on a Census form.
9. The uncertainty of a U.S. citizenship question on the Census has caused confusion
and distress among immigrant advocate organization that work closely with non U.S. citizens and
mixed-immigration status families Erie Neighborhood House, one of Chicago’s original

settlement houses dating back nearly 150 years, has been a port of entry for immigrants of all

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 6 of 8

backgrounds This social service organization is located in the West Town and Little Village
neighborhood and for over a century has been a resourceful anchor for working families struggling
to make ends meet. I spoke with Kirstin Chemawsky, the Executive Director of Erie Neighborhood
House, who explained that the population they serve have been historically undercounted, which
includes not only their immigrant participants, but also the 2-5 population they serve through their
childcare program. These families represent a vulnerable population that benefits from the
wraparound services offered by Erie Neighborhood House including childcare, workforce
development and job opportunities and English-language classes These programs provide families
the support they need and a chance to thrive in this country While the organization is prepared to
assist with complete count efforts, they are currently struggling to answer questions from program
participants who want to know what the federal government will do with information regarding
their immigration status
10. Conversations with Mr. di Paulo and Mrs. Chemawsky, and similar conversations
with other community members, have informed my office’s view that we need to do more to
encourage participation in the Census.
11. Leaders from community service agencies and institutions have asked the Mayor’s
Office for guidance on how to respond to concerns related to the U.S. citizenship question. Given
the uncertainty of such a question, it has been challenging to launch the formation of a complete
count committee while the City addresses the U.S. citizenship question in court. lt is difficult to
embark on a marketing campaign to prepare an already traditionally undercounted population to fill
out a Census form when there is a copious amount of ambiguity and uncertainty on what the Census
form will entail. While we encourage all Chicagoans to be counted, we do not have answers on how

the possibility of a U.S. citizenship question will be used by the federal government and how this

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 7 of 8

question may impact immigrant households

12. Due to this uncertainty, Chicago will need to pull an unprecedented amount of city
resources and potentially funding to encourage all Chicagoans to fill out the Census form and ensure
a complete count in 2020. On October 17, 2018, a resolution was introduced during the City
Council meeting by Alderman Gilbert Villegas that would create an Emergency Fund of a minimum
$500,000 to be allocated in the city’s budget for specialized outreach to immigrant communities in
the effort to circumvent an undercount as a result of a U.S. citizenship question on the Census The
outreach coordination will be a massive undertaking given the size and scope of our city. ln addition
to pulling all City Departments and Sister Agencies on board to be a part of the City’s Complete
Count Committee, we will need to seek community leadership in all sectors and ethnic communities
to participate in complete count efforts While necessary and critical, this level of outreach and
coalition-building is also incredibly time-consuming and resource-intensive

13. Currently in my role, l have allocated nearly 10 hours a month attending Census-
related meetings conversations and preparation for the City’s launch of a Complete Count
Committee. During some of these coalition meetings a substantive portion is spent on updates
regarding a U.S. Citizenship question and updates on the City’s efforts to address this question. The
uptick on Census work has exponentially increased as coalitions have begun to form in the effort to
have Complete Count Committees up and running by 2019. There are constant updates related to
work being done at the city, county and state level to prepare for the Census lt is apparent, as the
Mayor’s Office plans the initial meeting of a complete count committee, that the amount of time to
cultivate and guide the city’s complete count committee, especially given the new online format and
the potential addition of a U.S. Citizenship question, will be more than l am capable of handling on

my own. The city’s Complete Count Committee would require close attention to coordinating

Case 1:18-cv-02921-.]|\/|F Document 488-1 Filed 11/05/18 Page 8 of 8

messaging and outreach to complement county and statewide coalition efforts As a result, if the
citizenship question remains on the 2020 Census l have alerted our policy staff that we will require
an additional full-time staff member dedicated to handle citizenship question issues ln particular,
an additional staff member Would be necessary to coordinate all the logistics of coordinating with
concerned communities and Complete Count Committee members on trying to mitigate the effects
of a citizenship question as best as we are able.

14. Chicago is working collaboratively with the Illinois Complete Count Commission to
align messaging, promote census participation and maximize exposure to stress the importance of

being counted regardless of citizenship status

l declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

COI`I`€Ct.

Executed on this 23rd day of October, 2018

“Z’\»J‘rw Q»A)»W

x

Evelyn Rodriguez
Office of the Mayor of the City of Chicago

